           Case 2:19-cv-06139-JMG Document 14 Filed 02/23/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

PHYLLIS M. WEAVER,                                           :
               Plaintiff,                                    :
                                                             :
                          v.                                 :        Civil No. 2:19-cv-06139-JMG
                                                             :
WALGREEN COMPANY,                                            :
                  Defendant.                                 :
__________________________________________

                                       MEMORANDUM OPINION

GALLAGHER, J.                                                                              February 23, 2021


         Plaintiff Phyllis M. Weaver initiated this lawsuit alleging that her former employer,

Defendant Walgreen Company (“Walgreens”), discriminated against her on the basis of race and

disability. Presently before the Court is Walgreens’ motion to dismiss the complaint for lack of

personal jurisdiction, improper venue, untimeliness, and failure to state a claim. For the reasons

that follow, the Court concludes that the case should be transferred to a different venue.

    I.       FACTUAL ALLEGATIONS 1

         Weaver began working for Walgreens as a pharmacist in August 2008. ECF No. 1, ¶ 7. In

2014, she first requested a reasonable accommodation for her disabilities, including general

anxiety disorder, major depressive disorder, chronic post-traumatic stress syndrome, systemic

lupus, erythematosus, fibromyalgia, Raynaud’s syndrome, and migraines. Id. ¶ 8–9. This request

was denied “[w]ithout justification.” Id. ¶ 9.




1
 The following summary is based on the factual allegations contained in the complaint. For purposes of deciding the
improper venue motion, the complaint’s allegations are presumed to be true unless contradicted by the defendant’s
affidavits. Brockman v. First Am. Mktg. Corp., 459 F. App’x 157, 158 n.1 (3d Cir. 2012); see also SEC v.
Cooperman, 243 F. Supp. 3d 597, 600 n.1 (E.D. Pa. 2017); 5B FED. PRAC. & PROC. CIV. § 1352 (3d ed.).
           Case 2:19-cv-06139-JMG Document 14 Filed 02/23/21 Page 2 of 5




        Three years later, in August 2017, an armed robbery occurred at Walgreens while

Weaver was on duty. Id. ¶ 10. During the robbery, a gun was held to her head for fifteen minutes,

exacerbating her preexisting conditions. Id. As a result, Weaver took short-term disability until

December 26, 2017. Id. ¶ 11.

        When she returned to work, Weaver experienced “consistent” discrimination based on

her race and disability, including harassment and a hostile work environment. Id. ¶ 12. For

example, she was again denied a reasonable accommodation, in May 2018, without any

justification. 2 Id. ¶ 13. Her manager stated that “he did not care what her medical issues might

be, that she was not performing the duties of her position, and that he intended to terminate her

employment.” Id. Weaver claims that her manager’s characterization of her work was inaccurate:

she “satisfactorily” performed her duties despite her disabilities and a lack of accommodation.

Id. ¶ 14. Weaver also alleges that she was treated “different[ly] and worse” than her non-Black

coworkers “with respect to the performance of her job duties, and resorted to false comparisons

of her job performance in order to attempt to create justification for her termination.” Id. ¶ 16.

        Shortly thereafter, Walgreens terminated Weaver’s employment on September 6, 2018.

Id. ¶ 17. The basis of the termination was an alleged violation of Walgreen’s “Pharmacy and

Healthcare Professionals Commitment to Compliance Policy and Safe Medication Disposal

Program Policy.” Id. Yet Weaver was never aware of nor trained on these policies. Id. Rather,

she alleges that she was terminated because of her race, her disability, and in retaliation for

requesting an accommodation. Id. ¶¶ 18–19.




2
  Weaver provided her employer with evidence of her disabilities from a health care professional. She also suggested
possible accommodations, namely avoiding consecutive shifts, having an assistant on overnight shifts, and
relocating her so that she did not have to continue working in the same place where she was robbed. Id. ¶ 15.


                                                         2
               Case 2:19-cv-06139-JMG Document 14 Filed 02/23/21 Page 3 of 5




       II.       DISCUSSION

             Walgreens moves to dismiss the case, among other reasons, for improper venue. 3 ECF

No. 6-1, at 8–9. In response, Weaver requests that the Court allow the parties to engage in

limited jurisdictional discovery, arguing that the issues of personal jurisdiction and venue are

intertwined. ECF No. 10-2, 7–8. Both parties rely entirely on the general venue statute, 28

U.S.C. § 1391(b), 4 without addressing the specific venue statute that governs Weaver’s Title VII

and ADA claims.

             Venue must generally be established for each claim contained in the complaint. Bragg v.

Hoffman Homes, Inc., No. 04-cv-4984, 2005 WL 272966, at *2 (E.D. Pa. Feb. 3, 2005). Title VII

and ADA claims may be brought in

                      [1] any judicial district in the State in which the unlawful
                      employment practice is alleged to have been committed, [2] in the

3
  Walgreens also seeks dismissal based on a lack of personal jurisdiction. Although courts generally will address
personal jurisdiction questions as a threshold matter before considering venue, a court may “first analyze the
question of venue when ‘the resolution of the venue issue ‘resolves the case before [the] Court.” Cumberland Truck
Equipment Co. v. Detroit Diesel Corp., 401 F. Supp. 2d 415, 419 (E.D. Pa. 2005) (quoting Lomanno v. Black, 285 F.
Supp. 2d 637, 640 (E.D. Pa. 2003)); see also Crayola, LLC v. Buckley, 179 F. Supp. 3d 473, 477 (E.D. Pa. 2016).
Where the court opts to defer ruling on the personal jurisdiction question, it still has the power to transfer the case,
pursuant to section 1406(a). Lomanno, 285 F. Supp. 2d at 640; see also Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466
(1962) (“The language of § 1406(a) is amply broad enough to authorize the transfer of cases, however wrong the
plaintiff may have been in filing his case as to venue, whether the court in which it was filed had personal
jurisdiction over the defendants or not.”).
4
    Section 1391(b) provides that, except as otherwise provided by law, venue is proper in the following places:

             (1) a judicial district in which any defendant resides, if all defendants are residents of the State in
                 which the district is located;
             (2) a judicial district in which a substantial part of the events or omissions giving rise to the claim
                 occurred, or a substantial part of property that is the subject of the action is situated; or
             (3) if there is no district in which an action may otherwise be brought as provided in this section,
                 any judicial district in which any defendant is subject to the court’s personal jurisdiction with
                 respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a corporation resides in “any judicial district in which such defendant is
subject to the court’s personal jurisdiction with respect to the civil action in question.” Id. § 1391(c)(2). In states that
have more than one judicial district, such as Pennsylvania, corporations subject to personal jurisdiction in the state
are “deemed to reside in any district in that State within which its contacts would be sufficient to subject it to
personal jurisdiction if that district were a separate State, and, if there is no such district, the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” Id. § 1391(d).



                                                               3
          Case 2:19-cv-06139-JMG Document 14 Filed 02/23/21 Page 4 of 5




                 judicial district in which the employment records relevant to such
                 practice are maintained and administered, or [3] in the judicial
                 district in which the aggrieved person would have worked but for
                 the alleged unlawful employment practice, but [4] if the respondent
                 is not found within any such district, such an action may be
                 brought within the judicial district in which the respondent has his
                 principal office.

42 U.S.C. § 2000e-5(f)(3) (Title VII’s venue provision); see also id. § 12117 (incorporating Title

VII’s venue provision to govern ADA claims). This venue provision is considered to be

“exclusive,” rendering the general venue statute inapplicable to Title VII and ADA cases.

Herzog v. Zales Corp., No. 15-cv-1079, 2015 WL 344 8738, at *1 (E.D. Pa. May 29, 2015); see

also 14D Fed. Prac. & Proc. Juris. § 3825 (“The clear majority view is that the venue provisions

of Title VII are exclusive, so the general venue provisions of Section 1391(b) do not apply.”).

        Section 1981 claims are not governed by a specific venue statute. Bragg, 2005 WL

272966, at *2. But in cases where both Title VII and section 1981 claims are brought, courts

have recognized the Title VII claim as the “principal” cause of action and therefore proper venue

need only be established for that claim. See, e.g., Yelverton v. Laboratory Corp. of Am. Holdings,

No. 19-cv-6045, 2020 WL 2307353, at *1 (E.D. Pa. May 8, 2020) (citing to Hayes v. RCA Serv.

Co., 546 F. Supp. 661, 664 –65 (D.D.C. 1982)).

        Where a case was filed in the wrong venue, district courts may dismiss the case, or “if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406(a).

        It is apparent from the briefing that none of the relevant events underlying this lawsuit

occurred in Pennsylvania. 5 The unlawful employment practice, along with the rest of the events,



5
 The complaint is completely devoid of any reference to the location of the relevant events. See ECF No. 1.
Walgreens attached Weaver’s Equal Employment Opportunity Commission (“EEOC”) charge of discrimination


                                                       4
             Case 2:19-cv-06139-JMG Document 14 Filed 02/23/21 Page 5 of 5




seem to have occurred in North Carolina. The Walgreens store that Weaver worked at during the

relevant time is in North Carolina, and therefore that is the state where she would continue to

work but for the alleged unlawful employment practice. Indeed, that is where she currently

resides. The only connection to Pennsylvania appears to be that Weaver’s counsel is located

here. As such, venue in the Eastern District of Pennsylvania is improper. 6

           Instead of dismissing this case, the Court finds that the interests of justice and judicial

economy favor transferring it to the Eastern District of North Carolina. Weaver could have

originally brought this case in that district: it is where the unlawful employment practices

allegedly were committed, and where Weaver would have worked but for the alleged unlawful

employment practices. That court can then address the remaining claims that were raised in the

motion to dismiss. See Barton v. SmartStream Technologies, Inc., No. 15-cv-4115, 2016 WL

11698041, at *3 (E.D. Pa. Jan. 29, 2016) (granting motion to transfer venue and denying the

motions to dismiss without prejudice, “so that they may be renewed in the transferee Court”).

    III.      CONCLUSION

           For the foregoing reasons, the Court will exercise its discretion and transfer this matter to

the Eastern District of North Carolina. An appropriate order follows.


                                                                  BY THE COURT:


                                                                  /s/ John M. Gallagher
                                                                  JOHN M. GALLAGHER
                                                                  United States District Court Judge




form against a Walgreens located in Wilson, North Carolina. ECF No. 6-2. Weaver, in her response, did not dispute
that the relevant events occurred there. See ECF No. 10.
6
 It is not entirely clear where the employment records are maintained, but there are no allegations this is in
Pennsylvania.


                                                           5
